DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
Examiner.

Status of Claims
This action is in reply to the communications filed on 08/12/2019. 
	Examiner notes that Applicant’s preliminary amendment has been acknowledged.  
	Claims 6, 14, 17, 18, and 20 have been amended by the Applicant
	Claim 19 has been cancelled by the Applicant. 
	 Claims 1 – 18 and 20 – 26 have been examined and are currently pending. 
	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 and 20 – 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 18 and 20 – 26, under Step 2A claims 1 – 18 and 20 – 26 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
Regarding claim 1, a computer-implemented method for recommending content to a target user, the method being performed by one or more processors, the method comprising the steps of:
(a)    identifying a target user;
(b)    identifying a set of data, said set of data including at least:
(i)    a rating by said target user for a rated product,
(ii)    a review by a reviewer for said rated product,
(iii) a review by said reviewer for an unrated product, and
(iv) an identity of said reviewer;
(c)    for said rated product:
(i)    identifying one or more n-grams contained in said review by said reviewer, and
(ii)    correlating said one or more n-grams with said identity of said reviewer;
(d)    after step (c), training a classification or prediction model using the data correlated in step (c) and said rating by said target user for said rated product; and
(e)    after step (d), determining a predicted rating for said unrated product wherein said classification or prediction model determines said predicted rating for said unrated product based upon the presence of said one or more n-grams in said review by said reviewer of said unrated product.

see October 2019 Update: Subject Matter Eligibility]. This is because the limitations above recite a series of steps by which a rating for specific un-rated products can be predicted based on user’s interactions (e.g. reviews/ratings) of other products or other user’s ratings and reviews of products. This represents the performance of commercial activity, specifically in advertisement and sales, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see again October 2019 Update: Subject Matter Eligibility].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, specifically that the method is performed by one or more processors. Taken alone or in combination the recitation of the processor is not sufficient to integrate the abstract idea into a practical application. This is because the additional element of claim 1 is recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
With regard to the “classification or prediction model” and the associated step of “training” said model the Examiner notes that while this could be considered an additional element, it is also recited at a high level of generality failing to describe any types of algorithms that are used to perform the training, there is no specificity to the manner by which the models are created beyond merely reciting 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
see MPEP 2106.05(d)(ll)], including at least:
•    receiving or transmitting data over a network, (e.g. identifying a set of data (user information, ratings, reviews, etc.))
•    storing and retrieving information in memory (e.g. accessing user information (ratings, reviews, classification models, recommendations, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claim 14, recite substantially similar limitations as claim 1. Claims 14 is rejected under substantially similar rationale as seen above for claim 1. 
Dependent claims 2 – 13, 15 – 18, and 20 – 26 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 13, 15 – 18, and 20 – 26 recite more complexities descriptive of the abstract idea itself, such as by describing the type of data that is collected and how the data is organized and processed (e.g. which items were rated, or unrated, reviewed, which users or what information to include and exclude, etc.)). Such complexities do not themselves provide further additional elements in 
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 13, 15 – 18, and 20 – 26 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality (e.g. storing reviews, algorithms, and the like in a database). As with claim 1, the limitations of claims 2 – 13, 15 – 18, and 20 – 26 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Lastly, under step 2B, dependent claims 2 – 13, 15 – 18, and 20 – 26 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 13, 15 – 18, and 20 – 26 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 18 and 20 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 20170061286 A1 (hereafter referred to as “Kumar”) in view of NPL – Leung [see NPL_Leung:  Integrating Collaborative Filtering and Sentiment Analysis: A Rating Inference Approach]. 
Regarding claim 1, Kumar discloses a computer-implemented method for recommending content to a target user, the method being performed by one or more processors [see 0022 (the present disclosure applies to other types of implementations distributed in the cloud, over multiple machines, using multiple processors or cores, using virtual machines or integrated as a single machine)], the method comprising the steps of:
(a)    identifying a target user [see at least 0008 (the operations further include determining whether the first user is a new user, and responsive to determining that the first user is not the new user, identifying a number of items for inclusion in the set of candidate items that satisfies the see also 0110 (in some implementations, the recommendation module may first create a candidate set of items for a target user (new or existing user) and then make predictions for the response of the target user for each candidate item)];
(b)    identifying a set of data, said set of data including at least:
(i)    a rating by said target user for a rated product [see 0036 (the e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc. The e-commerce website may communicate with the recommendation server to provide recommendations to a user regarding products for the user to purchase, view, share, etc.); see also 0066 (the data collection module collects user data attributes by virtue of users interacting with an application or browser accessing the item server on a client device, filling out surveys, publicly known information about the user, etc… This includes: user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth)],
(ii)    a review by a reviewer for said rated product [see 0036 (the e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc.); see also 0066 (the data collection module collects user data attributes by virtue of users interacting with an application or browser accessing the item server on a client device, this includes: user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth))
 (iv) an identity of said reviewer [see 0132 (At block 1112, the recommendation module  identifies a user from the set of users. At block 1114, the recommendation module generates a prediction of a response of the user to the set of candidate items based on the model)];
(d)    after step (c), training a classification or prediction model using the data correlated in step (c) and said rating by said target user for said rated product [see 0081 (the data preparation module obtains user data, item data, and interaction data from storage device and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model.)]; and
(e)    after step (d), determining a predicted rating for said unrated product wherein said classification or prediction model determines said predicted rating for said unrated product based upon the presence of said one or more n-grams in said review by said reviewer of said unrated product [see ()].
While Kumar discloses the idea of predicting how a user may respond to an item (e.g. how an item is rated, how it would be reviewed, whether or not the user will interact with the item, and the like). Kumar does not explicitly recite the specific scenario where data is collected based on a review by said reviewer for an unrated product. Additionally, Kumar discloses analyzing text and specific words [see 0062 – 0063], wherein the “bag of words” approach could be interpreted as “n-grams”. However, Kumar does not explicitly recite analyzing data associated with rated products by identifying one or more n-grams contained in said review by said reviewer, and correlating said one or more n-grams with said identity of said reviewer. 
To this accord, Leung is cited because it teaches the idea of receiving data associated with a review by said reviewer of an unrated product [see Section 4.1 (Each review contains a number of headers and a text body. The headers include movie ID, user ID, review date, summary, which is a one-line summary in natural language text written by the user, and a rating, which is a user-specified number ranging from 1 (awful) to 10 (excellent). The text body is the user’s comments on the movie)… reviews without user-specified ratings, which will later be used for evaluating our proposed framework); see also Section 3.1 (Sentiment analysis algorithms usually do not use information other than the comments and the original ratings given by the users (e.g. for performance evaluation), if any. Our framework, 
(c)    for said rated product:
(i)    identifying one or more n-grams contained in said review by said reviewer [see at least section 4.2. (Determining opinion strengths would be an easy task if a certain opinion word always appears in reviews with a certain rating, for example, if the word “brilliant” always appears in reviews rated as 10/10. This is, however, not likely to be true. A review may contain both positive and negative opinions. This means a movie receiving a high rating may also have some bad features, and vice versa)], 
and (ii)    correlating said one or more n-grams with said identity of said reviewer [see at least Section 1 (the user (author) stated that the movie being reviewed is “quite good” and “not all bad”, and the acting of Massimo Troisi is “brilliant”. The user, however, also thought that the movie is “is quite boring” and “had nothing to tell”. Given all these positive and negative opinions, rating inference is about determining the overall sentiment implied by the user, and map such sentiment onto some fine-grained rating scale (the user-specified rating of the above review was 5/10))]. 
One of ordinary skill in the art would have recognized that the known techniques described by reference in Leung would have been applicable to the invention of Kumar as they both share common functionality and purpose namely– providing recommendations based on data collected from user interactions with items which include reviews, ratings, and the like. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of identifying n-grams in reviews and then 
Further, applying the disclosed technique of Leung to the teachings of Kumar would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed systems of Leung allow for improvement to existing system of rating predictions especially to domains where only a small number of labeled reviews (reviews with ratings) are available by converting textual reviews to ratings [see Leung: Section 4.3.].

Regarding claim 2, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses wherein identifying a set of data further comprises: (a) searching one or more repositories for data pertaining to said target user, said reviewer, rated product, and/or said unrated product [see 0036 (e e-commerce website tracks what items a user has viewed, purchased, shared, not purchased, rated, etc. The e-commerce website may communicate with the recommendation server to provide recommendations to a user regarding products for the user to purchase, view, share, etc.)].

Regarding claim 3, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses wherein identifying a target user further comprises: (a) selecting a target user who has provided a rating for a rated product [see at least 0006 (identifying a first user from the first set of users, determining a set of candidate items, generating a prediction of a user response of the first user to the see also 0092 (the use of missing value-tolerant supervised learning methods and/or imputation techniques allows the recommendation system implemented by the recommendation unit to generate recommendations for new target users for whom a majority of profile information and/or user-item interaction data are missing)].

Regarding claim 4, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches after at least step (b), identifying a reviewer who has provided at least one review of said rated product and at least one review of said unrated product [see Section 3.1 (A user review is likely to be a semi-structured document, containing some structured headers and an unstructured text body. A movie review on IMDb, for example, contains structured headers including a user (author) identity and a one-line summary, and unstructured blocks of text, which are the user’s comments on the movie being reviewed, written in natural language); see also Section 4.1 (Sentiment analysis algorithms usually do not use information other than the comments and the original ratings given by the users (e.g. for performance evaluation), if any. Our framework, however, extracts also the identities of users and the subject matters being reviewed because they are useful for performing CF, and such. The MovieLens dataset contains user ratings on 1692 movies. We removed movies that are duplicated or unidentifiable (movies without names), and crawled the IMDb to download user reviews for the remaining movies. We filtered out contributions from users who have provided fewer than 10 reviews and reviews without user-specified ratings, which will later be used for evaluating our proposed framework)].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 5, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses after at least step (b), filtering said set of data to exclude data pertaining to a reviewer who has not provided a review for said unrated product [see 0101 (the supervised learning module a excludes columns from the dataset which are unknown regarding the group of target users or superfluous regarding the desired output prediction and builds the model on the restricted dataset. For example, a group of target users (e.g., a group of new users for whom a model is being built and recommendations generated using the model) lack certain profile and/or interaction data, which the supervised learning module excludes from the original dataset for building the model); see also 0102 – 0103].

Regarding claim 6, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses (a) after at least step (a) of step 1, filtering said set of data to exclude data pertaining to a reviewer who has not provided a review for said unrated product [see 0101 (the supervised learning module a excludes columns from the dataset which are unknown regarding the group of target users or superfluous regarding the desired output prediction and builds the model on the restricted dataset. For example, a group of target users (e.g., a group of new users for whom a model is being built and recommendations generated using the model) lack certain profile and/or interaction data, which the supervised learning module excludes from the original dataset for building the model); see also 0102 – 0103].

Regarding claim 7, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses storing said set of data in a first review database stored on storage media [see at least 0031 (the online service may obtain user data, item data, and user-item interaction data and features for each of the users and/or items and store them in the item data store. The user-item interaction data 

Regarding claim 8, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches after at least step (c), filtering said one or more n-grams to exclude one or more n-grams with a low predictive value [see Section 4.3 (excluding opinion words having weak or ambiguous SO improves accuracies. More specifically, a rating of a review is determined by the strengths of the SO of the opinion words it contains. When computing the strengths of opinion words with respect to a certain SO, considering only opinion words having strengths above a certain threshold resulted in higher accuracies than using all opinion words); Examiner notes that individual words can be considered “n-grams”].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 9, the combination of Kumar and Leung teaches the method of claim 1. Kumar further discloses saving the classification or prediction model to a database [see 0090 (the model generation module (and/or components thereof) may be called by the recommendation unit to build models, in response to which it accesses user, item, and interaction data stored in the storage device and creates models based on the data. In some implementations, the model generation module stores the models in the storage device for access by other components of the recommendation server)].

Regarding claim 10, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches after at least step (e), providing a recommendation concerning said unrated product to said target user based upon said predicted rating for said unrated product [see Section 3 (the proposed 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 11, the combination of Kumar and Leung teaches the method of claim 10. Kumar further discloses communicating said recommendation to said target user [see at least 0113 (the recommendation module selects items with the most favorable predicted user response for presentation to the user, such as items with the longest predicted user interaction times. The recommendation module creates the recommendations by applying the features of each item (in the candidate or total set, as described above) to the created model(s) for the current target user, thereby calculating a predicted response by the user to each item. The recommendation module may order the items that are predicted to result in the most favorable response by the user and present those items to the user in the best predicted order)].

Regarding claim 12, the combination of Kumar and Leung teaches the method of claim 1. Leung further teaches wherein correlating said one or more n-grams with said identity of said reviewer further comprises: (a) assigning one or more unique identifiers to said one or more n-grams used by said reviewer [see Sections 3.2, 3.4, and 4.2 (We performed some preliminary experiments to analyze the use of opinion words in user reviews. By doing so, we hope to discover interesting usage patterns of opinion words that can help determining opinion strengths. We first performed the tasks described in Sections 3.1 and 3.2 on the dataset. We then randomly sampled three training sets, namely T10, T5 and T1, each containing 500 reviews whose user-specified ratings were 10/10, 5/10 and 1/10 respectively. These ratings were chosen as they seem to be appropriate representative cases for Positive, Neutral and 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 13, the combination of Kumar and Leung teaches the method of claim 12. Leung further teaches filtering said one or more unique identifiers to select the most predictive unique identifiers [see Section 4.2 (We used a program to extract opinion words, which are words tagged as adjectives [7], and compute their frequency counts in each of the training sets. Some frequent opinion words were further analyzed. In the context of our work, the “membership degree” of a word with respect to a sentiment class is determined by the relative frequency of the word in the corresponding training set. For instance, the word “best” has SO Positive, Neutral and Negative with strengths 0.68, 0.19 and 0.13 respectively. The use of fuzzy sets to model user ratings in CF has recently been proposed in [11], but our work deals with a different problem as we adopt the fuzzy set concept to model SO and opinion strengths)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 14, claim 14 recites a method comprising substantially similar limitations as claim 1. Claim 14 is rejected under substantially similar grounds as claim 1. 

Regarding claim 15, claim 15 recites a method comprising substantially similar limitations as claim 2. Claim 15 is rejected under substantially similar rationale as seen above for claim 2. 

Regarding claim 16, claim 16 recites a method comprising substantially similar limitations as claim 3. Claim 16 is rejected under substantially similar rationale as seen above for claim 3. 

Regarding claim 17, claim 17 recites a method comprising substantially similar limitations as claim 4. Claim 17 is rejected under substantially similar rationale as seen above for claim 4.

Regarding claim 18, claim 18 recites a method comprising substantially similar limitations as claim 6. Claim 18 is rejected under substantially similar rationale as seen above for claim 6.

Regarding claim 20, claim 20 recites a method comprising substantially similar limitations as claim 7. Claim 20 is rejected under substantially similar rationale as seen above for claim 7.

Regarding claim 21, claim 21 recites a method comprising substantially similar limitations as claim 8. Claim 21 is rejected under substantially similar rationale as seen above for claim 8.

Regarding claim 22, claim 22 recites a method comprising substantially similar limitations as claim 9. Claim 22 is rejected under substantially similar rationale as seen above for claim 9.

Regarding claim 23, claim 23 recites a method comprising substantially similar limitations as claim 10. Claim 23 is rejected under substantially similar rationale as seen above for claim 10.

Regarding claim 24, claim 24 recites a method comprising substantially similar limitations as claim 11. Claim 24 is rejected under substantially similar rationale as seen above for claim 11.

Regarding claim 25, claim 25 recites a method comprising substantially similar limitations as claim 12. Claim 25 is rejected under substantially similar rationale as seen above for claim 12.

Regarding claim 26, claim 26 recites a method comprising substantially similar limitations as claim 13. Claim 26 is rejected under substantially similar rationale as seen above for claim 13.

Related Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li Chen, Recommender systems based on user reviews: the state of the art: Examiner notes that Chen discloses the current state of the art with regard to utilizing text analysis for sentiment analysis, rating predictions and inferring methodologies, as well as different processes for providing recommendations based on reviews, ratings, predicted ratings, and sentiments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619